          Case 1:20-mj-00501-AWA Document 21 Filed 06/19/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

United States of America                            §
                                                    §
vs.                                                 §      NO: AU:20-M -00501(1)-RP
                                                    §
(1) Cyril Laurence Lartigue                         §

                                                ORDER

        The Court, having reviewed the record in this case, including listening to a recording of the
hearing before the magistrate judge and viewing the evidence presented at that hearing, concurs with
the findings of the magistrate judge that the government has failed to meet its burden of
demonstrating that there are no conditions that can be imposed that can insure the safety of the
community and assure the appearance of the defendant.


        The Court further finds that the conditions imposed by the magistrate judge are reasonable
and appropriate in light of the facts established at the hearing.


        Accordingly, the order of the magistrate judge is hereby AFFIRMED and the government’s
appeal pursuant to 18 U.S.C. Section 3145(a) is hereby DENIED.

        Signed this 19th day of June, 2020.




                                                        ROBERT PITMAN
                                                        UNITED STATES DISTRICT JUDGE
